DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in paragraph [0057] on page 10, “posiiton” should be --position--.  
Appropriate correction is required.

Claim Objections
Claims 1-3, 5-11, 13-16-19, and 21 are objected to because of the following informalities:
In claims 1-3, 5-11, 13-16, 18-19, and 21: “wherien” should be --wherein--
In line 2 of claim 3, “recevied” should be --received--
In line 3 of claim 3, “extenable” should be --extendable--
In line 3 of claim 6, “extenable” should be --extendable--
In line 1 of claim 8, “decultching" should be --declutching-- 
In line 2 of claim 9, “striker;” should be --striker; and--
In line 3 of claim 9, “comprising;” should be --comprising:--
In line 8 of claim 9, “wormscrew;” should be --wormscrew; and--
In line 2 of claim 11, “recevied” should be --received--
In line 3 of claim 11, “extenable” should be --extendable--
In line 3 of claim 14, “extenable” should be --extendable--
In line 2 of claim 16, “decultching" should be --declutching-- 
In line 6 of claim 17, “retracting extendable” should be --retracting the extendable--
In line 3 of claim 18, “extenable” should be --extendable--
In line 5 of claim 19, “decultching" should be --declutching-- 
In line 12 of claim 21, “bar     releases” should be --bar releases--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the actuator body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oxley et al., US Pub. 2018/0179788 [hereinafter: Oxley].

Regarding claim 1, Oxley discloses an actuator 700 (Fig. 8) for presenting a handless door of a vehicle, the actuator comprising: 
an extendable extension bar 722 (Fig. 8) supporting a pawl/catch system (Fig. 8), the pawl/catch system having an actuator catch 756 (Fig. 8) that cooperates with a dedicated striker 724 (Fig. 9A);
an actuator housing 714 (Fig. 8) for housing a motor 701 (Fig. 9A) and a gear train operatively coupled to the motor ([0078]: gear train includes the gearing, slip clutch unit, and drive mechanism), the gear train comprising a gear 736 (Fig. 8) that has an integrated wormscrew 728 (Fig. 8); 
a nut 723 (Fig. 8) located on the integrated wormscrew (Fig. 8) that translates linearly on the wormscrew as it is rotated by the motor ([0078]), wherein movement of the nut cause the extendable extension bar to be moved outwardly and inwardly from the housing ([0078]; illustrated by movement from Fig. 9A to Fig. 9B). 

Regarding claim 2, Oxley discloses the extendable extension bar further comprises a pawl 705a (Fig. 9A; [0081]: the pivot lever 705a is connected to the latch hook 703 to pivot and hold the latch hook in engagement with the striker, corresponding to a pawl) operatively secured to the nut (Figs. 8-9B: lever 705a is operatively secured to the nut via the latch hook 730).

Regarding claim 9, Oxley discloses a handless door of a vehicle 17 (Fig. 1B), the door comprising:
a latch for securing the door to a striker 13 (Fig. 1B); and
an actuator 700 (Fig. 1B) mounted to an inner door trim of the door (Fig. 1B depicts the actuator mounted to an inner door trim), comprising:
an extendable extension bar 722 (Fig. 9B) supporting a pawl/catch system (Fig. 9B illustrates the bar supports a catch system), the pawl/catch system having an actuator catch 756 (Fig. 9B) that cooperates with a dedicated striker 725 (Fig. 9B);
an actuator housing 714 (Fig. 8) for housing a motor 701 (Fig. 9B) and a gear train operatively coupled to the motor ([0078]: gear train includes the gearing, slip clutch unit, and drive mechanism), the gear train comprising a gear 737 (Fig. 8) that has an integrated wormscrew 722 (Fig. 9B);  
a nut 723 (Fig. 8) located on the integrated wormscrew (Fig. 8) that translates linearly on the wormscrew as it is rotated by the motor ([0078]), wherein movement of the nut cause the extendable extension bar to be moved outwardly and inwardly from the housing (illustrated by movement from Fig. 9A to Fig. 9B) and wherein outward movement of the extendable extension bar places the door in a presenting position when the latch is disengaged ([0081]: outward movement of the extension bar 722 biases the door to open, corresponding to placing the door in a presenting position, when the latch 13 is disengaged).

Regarding claim 10, Oxley discloses the extendable extension bar further comprises a pawl 705a (Fig. 9A; [0081]: the pivot lever 705a is connected to the latch hook 703 to pivot and hold the latch hook in engagement with the striker, corresponding to a pawl) operatively secured to the nut (Figs. 8-9B: lever 705a is operatively secured to the nut via the latch hook 730).

Regarding claim 17, Oxley discloses a method for presenting a handless door, comprising:
locating an extendable extension bar 722 (Fig. 9A) of an actuator 700 (Fig. 9A) on an inner door panel of a vehicle door 17 (Fig. 1B illustrates locating the extension bar on an inner door panel), the actuator supporting a pawl/catch system (Fig. 9B), the pawl/catch system having an actuator catch 756 (Fig. 9B) that cooperates with a dedicated striker 724 (Fig. 9B);
extending and retracting the extendable extension bar with a nut 723 (Fig. 8) located on an integrated wormscrew 728 (Fig. 8) of a gear train ([0078]: gear train includes the gearing, slip clutch unit, and drive mechanism), wherein the nut translates linearly on the wormscrew as it is rotated by a motor ([0078]; illustrated by movement from Fig. 9A to Fig. 9B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oxley, US Pub. 2018/0179788, alone

Regarding claim 3, Oxley discloses all limitations of claim 2 as shown above. Oxley further discloses the pawl 705a (Fig. 9A) is connected to a pawl and catch support ([0081]) received within a pair of covers of the extendable extension bar (Fig. 8, annotated below, illustrates the pawl and catch support is received within a pair of covers of the extendable extension bar). However, Oxley does not explicitly disclose the pawl is slidably secured to the pawl and catch support.  
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the pawl 705a (Fig. 9A) is slidably secured to the pawl and catch support in order to operate the device disclosed by Oxley. Oxley teaches the pawl is connected to the actuator catch 730 (Fig. 9A) mounted on the pawl and catch support and Oxley teaches the pawl is capable of engaging the actuator catch when the pawl and catch support is slid both outwardly and inwardly from the housing (Figs. 9A-10C illustrate movement pawl and catch support in and out of the housing and the actuator catch moving to engage or disengage the striker due to the pawl), corresponding to the pawl being 

    PNG
    media_image1.png
    769
    629
    media_image1.png
    Greyscale


Regarding claim 4, Oxley discloses the actuator catch 756 (Fig. 8) is rotatably secured to the pawl and catch support (Fig. 8 illustrates the catch is rotatably secured to the pawl and catch support by pivot 732).

	Regarding claim 5, Oxley further discloses the extendable extension bar 722 (Fig. 8) includes a biasing member for moving the latch hook ([0081]), however Oxley is silent to a pawl and catch spring.
	Oxley teaches, in a different embodiment, an extendable extension bar 622 (Fig. 5A) further comprises a pawl and catch spring 611 (Fig. 5A).
([0068]). 

Regarding claim 11, Oxley discloses all limitations of claim 10 as shown above. Oxley further discloses the pawl 705a (Fig. 9A) is connected to a pawl and catch support ([0081]) received within a pair of covers of the extendable extension bar (Fig. 8, annotated above, illustrates the pawl and catch support is received within a pair of covers of the extendable extension bar). However, Oxley does not explicitly disclose the pawl is slidably secured to the pawl and catch support.  
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the pawl 705a (Fig. 9A) is slidably secured to the pawl and catch support in order to operate the device disclosed by Oxley. Oxley teaches the pawl is connected to the actuator catch 730 (Fig. 9A) mounted on the pawl and catch support and the pawl capable of engaging the actuator catch when the pawl and catch support is slid outwardly and inwardly from the housing (Figs. 9A-10C illustrate movement pawl and catch support in and out of the housing and the actuator catch moving to engage or disengage the striker due to the pawl), corresponding to the pawl being slidably secured to a pawl and catch support received within a pair of covers of the extendable extension bar.

Regarding claim 12, Oxley discloses the actuator catch 756 (Fig. 8) is rotatably secured to the pawl and catch support (Fig. 8 illustrates the catch is rotatably secured to the pawl and catch support by pivot 732).

claim 13, Oxley teaches all limitations of claim 12 as shown above. Oxley further discloses the extendable extension bar 722 (Fig. 8) includes a biasing member for moving the latch hook ([0081]), however Oxley is silent to a pawl and catch spring.
	Oxley teaches, in a different embodiment, an extendable extension bar 622 (Fig. 5A) further comprises a pawl and catch spring 611 (Fig. 5A).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biasing member disclosed by Oxley to be a pawl and catch spring in order to maintain engagement between the actuator catch and the dedicated striker until it is necessary to disengage as taught by Oxley ([0068]). 

Allowable Subject Matter
Claim 21 is allowed.
Claims 6, 14-16, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 6-8, 14-16, 18-19, and 21.

claim 6, Oxley teaches a retainer (650) pivotally mounted to a nut, wherein the retainer is spring biased by a spring and wherein, when the nut is in contact with the extendable extension bar (Figs. 5A-5C), however Oxley fails to disclose a hook of the retainer engages a feature of the extendable extension bar. The examiner can find no motivation to modify the retainer disclosed by Oxley to engage a feature of the extendable extension bar without destroying the intended structure and operation of the device disclosed by Oxley and/or without use of impermissible hindsight.

In regards to claims 7-8, the prior art fails to disclose each and every limitation of claim 6 from which the claims depend.

	Regarding claim 14, Oxley fails to disclose a hook of a retainer engages a feature of the extendable extension bar. The examiner can find no motivation to modify the retainer disclosed by Oxley to engage a feature of the extendable extension bar without destroying the intended structure and operation of the device disclosed by Oxley and/or without use of impermissible hindsight.

	Regarding claims 15-16, the prior art fails to disclose each and every limitation of claim 14 from which the claims depend.

	In regards to claim 18, Oxley fails to disclose a hook of a retainer engages a feature of the extendable extension bar. The examiner can find no motivation to modify the retainer disclosed by Oxley to engage a feature of the extendable extension bar without destroying the intended structure and operation of the device disclosed by Oxley and/or without use of impermissible hindsight.

claim 19, the prior art fails to disclose each and every limitation of claim 18 from which the claim depends.

Regarding claim 21, Oxley fails to disclose a retainer for coupling and decoupling the nut to the extendable extension bar. The examiner can find no motivation to modify the device disclosed by Oxley to further include a retainer for coupling and decoupling the nut to the extendable extension bar without destroying the intended structure and operation of the device and/or without impermissible use of hindsight.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bascou, US 4597598, discloses a device for automatically opening a lid of a motor vehicle having a nut on a wormscrew for driving an extendable extension bar.
Cumbo, US Pub. 2019/0292818, discloses a vehicle door presenter having a nut fixed on a wormscrew for driving an extendable bar to open the door.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675